DISMISS; and Opinion Filed February 4, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00881-CV

  ENTERISK GLOBAL ADVISORS, LLC AND BRAMLETTE BROWDER, Appellants
                                V.
               SIA CAPITAL OPTIONS FUND, LP, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07950

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Fillmore
       Appellants’ brief in this case is overdue. By postcard dated September 4, 2014, we

notified appellants the time for filing appellant’s brief had expired. We directed appellants to

file both their brief and an extension motion within ten days. We cautioned appellants that

failure to file a brief and an extension motion would result in the dismissal of this appeal without

further notice. To date, appellants have not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
140881F.P05                                         JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ENTERISK GLOBAL ADVISORS, LLC                      On Appeal from the 134th Judicial District
AND BRAMLETTE BROWDER,                             Court, Dallas County, Texas
Appellants                                         Trial Court Cause No. DC-13-07950.
                                                   Opinion delivered by Justice Fillmore.
No. 05-14-00881-CV         V.                      Justices Bridges and Brown participating.

SIA CAPITAL OPTIONS FUND, LP,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee SIA CAPITAL OPTIONS FUND, LP recover its costs of
this appeal from appellants ENTERISK GLOBAL ADVISORS, LLC AND BRAMLETTE
BROWDER.


Judgment entered this 4th day of February, 2015.




                                             –2–